[PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR TH E ELEV ENTH C IRCUIT             FILED
                           ________________________
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                 No. 01-16102                September 30, 2003
                           ________________________         THOMAS K. KAHN
                                                                CLERK
                       D. C. Docket No. 00-00609-CV -A-N

JOA NNE BYL SMA ,


                                                              Plaintiff- Appe llant,

UNI TED STA TES OF A MER ICA,


                                                             Plaintiff-Intervenor-
                                                                        Appe llant,

                                       versus

DEW AYN E FREE MAN , in his official capacity as
Director of the Alabama Department of Economic
and Co mmun ity Affair s, et al.,

                                                                      Defen dants,

STE VE W ALK LEY , individu ally and in his officia l
capacity as Division Director of the Workforce
Develo pment D ivision o f the Ala bama D epartment
of Eco nomic a nd Co mmun ity Affair s,
NOR MAN B. D AVI S, JR.,


                                                           Defen dants-A ppellees.
                           ________________________

                   Appeals from the United States District Court
                       for the Middle District of Alabama
                         _________________________

                               (September 30, 2003)

Before TJOF LAT, BA RKET T and HIL L, Circuit Judges.

PER CURIAM:

      Joanne Bylsma, an employee of the Alabama Department of Economic and

Community Affairs, appeals the district court’s judgment in favor of her employer

on her claims under the First Amendment, the Family and Medical Leave Act, 29

U.S.C. § 2601-2654 (FMLA), and Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e. In light of the Supreme Court’s ruling in Nevada Dep’t of Human

Resources v. Hibbs, 123 S.C t. 1972 (M ay 27, 2003 ), we reverse the district court’s

holding that Congress did not validly abrogate Eleventh Amendment immunity for

claims under the FMLA. We find no reversible error as to the other issues raised

by Bylsma on appeal, however, and therefore affirm the district court’s judgment

on Bylsma’s claims.

AFFIRM ED in part and REVER SED in part.




                                          2